Citation Nr: 0827494	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  06-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 10 percent prior to May 8, 2006. 

2.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 100 percent from May 9, 2006 to June 30, 2006. 

3.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent from July 1, 2006. 

4.  Entitlement to service connection for bilateral hearing 
loss disability.  

5.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and October 2006 rating 
decisions of the Wichita, Kansas Department of Veterans 
Affairs (VA) Regional Office (RO).  

A video hearing was conducted by the undersigned Veterans Law 
Judge of the Board in August 2007.


FINDINGS OF FACT

1.  Prior to May 8, 2006, the veteran's PTSD was manifested 
by occupational and social impairment, with deficiencies in 
most areas such as work, family relations, judgment, 
thinking, or mood, to include interpersonal difficulties with 
customers, irritability, social isolation, loneliness, and 
detached relationships with his children.  

2.  From May 9, 2006, the veteran's PTSD is manifested by 
total occupational and social impairment, to include the 
inability to maintain employment and relationships.  

3.  Chronic bilateral hearing loss disability was not 
manifest in service or within one year of separation.  

4.  Bilateral hearing loss disability is not attributable to 
service.

5.  Chronic tinnitus was not present in service. 

6.  Tinnitus is not attributable to any incident of service.  


CONCLUSIONS OF LAW

1.  Prior to May 8, 2006, the veteran's PTSD was 70 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130; Diagnostic Code (DC) 9411 (2007).

2.  From May 9, 2006, the criteria for an evaluation of 100 
percent disabling for PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 
(2007).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by service and an organic disease of the nervous 
system may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2007).

4.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the veteran's claims for service connection, the 
record reflects that the originating agency provided him with 
the notice required under the VCAA by letter dated in July 
2006.  Regarding the veteran's challenge to the disability 
evaluation assigned following the grant of service connection 
for PTSD, in Dingess, the U.S. Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to 
notify in this case has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, appropriate 
examinations have been conducted, and available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claims.  

				Legal Criteria and Analysis 

Evaluation of post-traumatic stress disorder (PTSD)
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2007).  The Board has determined that a staged rating is 
warranted.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 10 percent 
evaluation requires a showing of occupational and social 
impairment due to mild or transient symptoms with decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or if the 
veteran's symptoms are controlled by continuous medication.  

A 30 percent evaluation requires a showing of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  

Evaluation of PTSD, rated as 10 percent prior to May 8, 2006 

In the present claim, the veteran seeks a disability rating 
in excess of 10 percent disabling for PTSD prior to May 8, 
2006.  As will be explained below, the Board finds that the 
evidence supports an evaluation of 70 percent disabling.  

In an August 2005 psychological evaluation, the veteran was 
diagnosed with PTSD and it was noted that his symptom 
severity is likely to vacillate with fluctuations in the 
severity of psychological stressors, particularly those 
evoking feelings of helplessness and hopelessness.  It was 
noted that symptoms will also tend to vary with anniversary 
reactions, exposure to internal or external trigger stimuli, 
and changes in physical health.  It was further noted that 
the veteran may lose track of the conversation and not 
remember what he said recently in the course of the 
conversation, and that he was unable to drive his large truck 
because he has gotten lost while driving.  The veteran 
reported being self-employed in the dump truck or backbone 
business since 1972.  He further reported that he had some 
interpersonal difficulties with customers, irritability, 
social isolation, no friends, loneliness, and detached 
relationships with his children.  A GAF score of 50 was noted 
in August 2005.  

In a January 2006 evaluation, the veteran reported that he 
had a few friends but no close friends and that he did not 
socialize.  The veteran reported that he did not attend 
family functions and that he preferred to isolate himself on 
his farm.  At that time, the veteran reported a good 
relationship with his step-daughter and two of his three 
sons.  A GAF score of 51 was given based on the showing of no 
friends, depression, anxiety, difficulty sleeping, flat 
affect, circumstantial speech and conflicts with customers.  

The veteran reported in January 2006 that he was isolated, 
did not attend family functions, had nightmares, and was 
angry and emotional.  In his February 2006 Notice of 
Disagreement (NOD), he noted mood swings, missed work, and 
periods of depression.  The veteran's wife issued a statement 
in March 2006 asserting that the veteran was a loner and does 
not like to be with people.  She further noted the veteran 
suffered from depression, anger, rage, and nightmares, and 
that he had no family interaction.  

Based on the evidence presented, the Board finds that a 70 
percent evaluation for PTSD prior to May 8, 2006 is 
warranted.  A 70 percent disability rating contemplates 
occupational and social impairment, with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or the inability to establish and maintain 
effective relationships. 

The evidence shows that during this time, the veteran's PTSD 
was manifested by impairment in social and occupational 
areas.  The August 2005 psychological evaluation noted memory 
loss, interpersonal difficulties with customers, 
irritability, social isolation and detached familial 
relationships.  The veteran was assigned GAF scores of 50 in 
August 2005 and 51 in January 2006.  GAF scores within these 
ranges indicate moderate to serious symptoms of PTSD.  The 
Board finds that the veteran exhibited occupational and 
social impairment, with deficiencies in most areas such as 
work, family relations, or mood; impaired impulse control and 
the inability to establish and maintain effective 
relationships prior to May 8, 2006.  These findings justify 
an evaluation of 70 percent disabling for PTSD.  

However, the Board notes that an evaluation in excess of 70 
percent disabling is not warranted for this period of time 
because the evidence does not show total occupational and 
social impairment.  The August 2005 evaluation noted that the 
veteran's PTSD symptom severity was likely to vacillate with 
fluctuations in the severity of psychological stressors.  In 
August 2005, the veteran reported he had some interpersonal 
difficulties with customers, irritability, social isolation, 
no friends, loneliness, and detached relationships with his 
children.  However, in January 2006 he reported that he had a 
few friends but no close friends and that he had a good 
relationship with his step-daughter and two of his three 
sons.  The veteran also reported an "ok" relationship with 
his wife.  Although the veteran reported that business was 
not good because he had difficulty communicating with others 
and that he got angry with customers, during this time the 
veteran was nonetheless self-employed.  In sum, the Board 
finds that evidence regarding whether the veteran had a total 
disability prior to May 8, 2006 has not been presented.  
Accordingly, the Board finds that an evaluation in excess of 
70 percent is not for application.

Evaluation of PTSD, from May 9, 2006 

The veteran seeks a higher disability rating for PTSD from 
May 9, 2006.  The veteran was assigned a 100 percent 
evaluation from May 9, 2006 to June 30, 2006 and a 30 percent 
evaluation from July 1, 2006.  As will be explained below, 
the Board finds that the evidence supports an evaluation of 
100 percent disabling from May 9, 2006.  

In May 2006, the veteran was admitted into the hospital for 
his PTSD and was discharged in June 2006.  The veteran was 
assigned a GAF score of 50 upon admission and 53 upon 
discharge.  It was noted that the veteran presented with sad 
mood and isolation, nightmares three times a week, intrusive 
thoughts about twice a week, occasional flashbacks, avoidant 
behavior, difficulty in crowds, and hypervigilance.  

In October 2006, the veteran reported that his memory was 
worsening and that he had trouble sleeping.  Cognitive 
problems were also noted.  In a September 2006 evaluation, a 
GAF score of 65 was given.  A GAF score of 60 was noted in 
August 2006.  In an April 2006 statement from S.T., it was 
noted that the veteran was being treated for depressed mood, 
anxiety, nightmares, flashbacks and insomnia.  

In his November 2006 NOD, the veteran reported sleeping 
problems, nightmares, flashbacks, panic and anxiety attacks, 
poor memory and depressed mood.  In July 2007, the veteran 
was given a GAF score of 50.  In an August 2007 statement 
from D.W.S., the veteran's therapist, it was noted that the 
veteran had been seen at the Vet Center 68 times since July 
2005.  D.W.S. opined that the veteran met the criteria for 
chronic PTSD and assigned a GAF score of 45.  D.W.S. further 
noted that he was doubtful that the veteran could maintain 
any level of stable/gainful employment due to his inability 
to cope with stress, as well as work around other people on a 
daily basis.  

In an August 2007 progress noted, it was noted that the 
veteran was significantly impaired due to his severe PTSD 
symptoms and that he cannot hold any job due to his severe 
PTSD.  It was also noted that the veteran had trouble 
maintaining relationships. 

At his August 2007 hearing, the veteran reported that he did 
not return to work after his hospitalization in May 2006 and 
that he had only worked part time before his hospitalization.  
He testified that he only sleeps about three hours a night 
and that he has nightmares.  The veteran reported that he 
only has contact with one of his seven children/step-children 
and that he was married five times.  He wife testified that 
he has rage and that he has been physical with her.  She 
further testified that they have to go to stores at night to 
avoid people.  It was noted during the hearing that, although 
the veteran and his wife had one couple they went out with 
occasionally, the veteran has no close friends.  The veteran 
further testified that he previously denied being suicidal 
out of shame.  

Based on the evidence presented, the Board finds that a 100 
percent evaluation for PTSD from May 9, 2006 is warranted.  A 
100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

The evidence shows that from May 9, 2006, the veteran's PTSD 
has been manifested by total impairment in social and 
occupational areas.  In August 2007 the VA examiner found 
that the veteran was significantly impaired due to his severe 
PTSD symptoms and that he cannot hold any job due to his 
severe PTSD, and that he had trouble maintaining 
relationships.  Also within that same month, D.W.S. noted 
that he was doubtful that the veteran could maintain any 
level of stable/gainful employment due to his inability to 
cope with stress, as well as work around other people on a 
daily basis.  The veteran was hospitalized from May 9, 2006 
to June 23, 2006 for his PTSD.  Although the veteran was 
given a GAF score of 65 in September 2006 and of 60 in August 
2006, a GAF score of 50 was noted upon admission into the 
hospital in May 2006 and a score of 53 was noted at discharge 
in June 2006.  Moreover, the veteran was given GAF scores of 
45 and 50 in August 2007, which indicate serious symptoms of 
PTSD.  In light of the veteran's inability to maintain 
employment and relationships because of his PTSD, the Board 
finds that the evidence reflects that the veteran's PTSD is 
manifested by total occupational and social impairment.  
Thus, the Board finds that the veteran's PTSD more nearly 
approximates the criteria for a 100 percent evaluation.

Entitlement to service connection for bilateral hearing loss 
disability and tinnitus  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2007).  Service connection for an organic disease of 
the nervous system, including sensorineural hearing loss, may 
be granted if manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2007).  

The threshold for normal hearing is from 0 to 20 decibels.  
Hensly v. Brown, 5 Vet. App. 155, 157 (1993).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus disabilities.  The veteran has 
alleged that his hearing loss and tinnitus are a consequence 
of service.  Specifically, the veteran claims that his 
exposure to arms fire, artillery, mortars and everyday noises 
of combat during service caused his conditions.  To the 
extent that the veteran has asserted that his hearing loss 
disability is a result of noise exposure during service, to 
include combat, the Board is aware that the veteran is a 
combat veteran.  In light of the veteran's military 
occupation and his exposure to combat, the Board accepts that 
the veteran was exposed to noise.  38 U.S.C.A. § 1154(b) 
(West 2002).  The Board also accepts that he may have 
experienced ringing in the ears and a decrease in audio 
acuity during such combat.  However, as will be shown below, 
the more probative evidence establishes a remote onset 
unrelated to service.  Accordingly, the Board concludes that 
service connection for bilateral hearing loss and tinnitus 
are not warranted.  

The Board recognizes that the veteran has established a 
current hearing loss disability in accordance with VA 
regulation.  See 38 C.F.R. § 3.385.  The veteran's September 
2006 VA compensation and pension examination showed an 
assessment of bilateral hearing loss.  The examination showed 
that the veteran's auditory thresholds at all frequencies 
were greater than 40 decibels in both ears.  The veteran has 
also established a current tinnitus disability in that the 
compensation and pension examination revealed a current 
diagnosis of tinnitus.  

Because the veteran has established bilateral hearing loss 
and tinnitus disabilities, this case hinges on whether the 
veteran's disabilities are service related.  

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of bilateral hearing loss 
or tinnitus and the separation examination showed normal 
hearing.  In November 1969, the veteran's ears were reported 
normal and acuity was 15/15 in both ears.  

The September 2006 VA examiner noted that the veteran's 
hearing loss is more consistent with aging, rather than a 
more sharply sloping high frequency hearing loss.  The 
examiner opined that the hearing loss is less likely as not 
caused by or a result of military acostic trauma.  Regarding 
the veteran's diagnosis of tinnitus, the examiner found that 
due to the lack of evidence, he was unable to determine the 
etiology of the tinnitus without resorting to mere 
speculation.  

Although the veteran attributes his current bilateral hearing 
loss disability and tinnitus to service, the Board has placed 
greater probative value on the opinion proffered by the 
September 2006 VA examiner and the silence of the service 
medical records.  After review of the veteran's records, the 
examiner found that the hearing loss is less likely as not 
caused by or a result of military acostic trauma and is more 
consistent with aging.  The examiner also found that he was 
unable to determine the etiology of the tinnitus without 
resorting to mere speculation.  Before making these 
determinations, the examiner noted that the veteran's service 
medical records were reviewed.  The Board finds the VA 
examiner's opinion, that the hearing loss is less likely as 
not caused by or a result of military acostic trauma, is 
consistent with the service medical records which show no 
complaints, diagnoses or treatment for hearing loss or 
tinnitus.  

As noted, the veteran's service medical records are negative 
for any complaints, findings or diagnoses of tinnitus and the 
separation examination showed normal hearing.  Furthermore, 
the veteran denied ear trouble at separation.  To the extent 
that the veteran asserts that his tinnitus and bilateral 
hearing loss are attributable to service, there is a 
remarkable lack of corrobative evidence within years of 
separation from service.  The Board notes that the veteran 
separated from service in 1969.  However, the records show 
the earliest mention of tinnitus and bilateral hearing loss 
in 2006, which is more than 37 years after separation.  
Although symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology, in a merits context 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  Here, we find that an assertion of 
chronicity and/or continuity is less reliable than the 
silence of the record within three decades of separation from 
service.  In this case, such assertions are not credible.  
The Board is not holding that corroboration is required.  
Rather, we find his assertions to be less credible than the 
normal contemporaneous records.  

The veteran's assertions of bilateral hearing loss disability 
and tinnitus due to in-service noise exposure are not 
persuasive.  In reaching this determination, the Board notes 
that when the veteran filed the original claim for 
compensation, no reference was made to tinnitus or hearing 
loss.  His silence when otherwise affirmatively speaking 
constitutes negative evidence.  More importantly, when 
examined in January 1988, the examiner specifically noted 
during an examination of the ears that hearing loss was not 
noted, and no reference was made to tinnitus.  Such evidence 
again constitutes negative evidence and is consistent with 
the separation examination.  At best, the evidence 
establishes that any in-service decrease in audio acuity or 
tinnitus was acute and resolved.  We conclude that neither 
chronicity nor continuity of symptomatology is established.  
Accordingly, service connection is denied.  The preponderance 
of the evidence is against the claims for service connection 
for bilateral hearing loss and tinnitus.  Because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2007).  


ORDER

Prior to May 8, 2006, an evaluation of 70 percent disabling 
for PTSD is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  

From May 9, 2006, an evaluation of 100 percent disabling for 
PTSD is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to service connection for bilateral hearing loss 
disability is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


